Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 18, 2005, convicting him of attempted murder in the first degree and assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the County Court, Orange County, for further proceedings in accordance herewith.
The court’s failure to advise the defendant at the time of the plea that his sentence would include a mandatory period of postrelease supervision prevented his plea from being knowing, voluntary, and intelligent (see People v Hill, 9 NY3d 189 [2007]; People v Louree, 8 NY3d 541 [2007]; People v Catu, 4 NY3d 242 [2005]). Accordingly, we reverse the judgment, vacate the plea, and remit the matter to the County Court, Orange County, for further proceedings (see People v Thompson, 47 AD3d 648 [2008]). Spolzino, J.P., Santucci, Miller, Dickerson and Eng, JJ., concur.